Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Aron Osman, JD, PhD on Thursday, August 25, 2022 @12:55 pm via email.

The application has been amended as follows: 
In the Claims
Claim 188, page 7, line 4 of the page: 
replace “R2 is O, NH,”  with  -- R2 is NH, -- .

Claim 190, line 7 of the claim: 
replace “R2 is O, NH,”  with   -- R2 is NH, -- .

Claim 191, line 8 of the claim: 
replace “R2 is O or NH;”  with  -- R2 is NH; -- .

Claim 192, line 8 of the claim: 
replace “R2 is O or NH;”  with  -- R2 is NH; -- .

Claim 193, line 7 of the claim: 
replace “R2 is selected O or NH;”  with  
-- R2 is NH; -- .


Terminal Disclaimer
The terminal disclaimer filed on August 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which may issue from Application Number 17/100,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 25, 2022
Book XXVII, page 7